Citation Nr: 0806367	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  05-21 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus 
type II.

2.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities.

3.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel
INTRODUCTION

The veteran had active service from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Cleveland, Ohio, Regional Office (RO) which granted service 
connection and assigned a 30 percent evaluation for PTSD, 
effective from September 2003; granted an increased 
evaluation of 20 percent for diabetes mellitus with 
associated peripheral neuropathy of the bilateral upper 
extremities; and denied service connection for hypertension 
and peripheral neuropathy of the bilateral lower extremities.  
The veteran filed a Notice of Disagreement as to all of the 
claims except for the grant of an increased evaluation for 
diabetes and associated upper extremity neuropathy.  As will 
be discussed further herein, no Statement of the Case (SOC) 
has been issued to this point addressing the service 
connection claim for peripheral neuropathy of the lower 
extremities; technically, at this point, that claim is not 
before the Board for appellate consideration, but it is 
addressed in the Remand.  

In a rating action of October 2004, service connection was 
granted on an independent basis for nerve symptomatology 
(neuropathy) of both upper extremities for which separate 10 
percent evaluations were assigned.  Previously, as discussed 
in the June 2004 rating decision, neuropathy of the upper 
extremities had been included as part of the evaluation for 
diabetes mellitus and at that time, the upper extremity 
neuropathy associated with diabetes assisted in providing the 
basis for the evaluation of 20 percent assigned in that 
rating decision.  However, it is clear that neither increased 
rating claims for diabetes mellitus or for neuropathy of the 
upper extremities are before the Board for appellate 
consideration.  The veteran never filed a Notice of 
Disagreement (NOD) following either the July or October 2004 
rating decisions addressing diabetes or upper extremity 
neuropathy.  In fact, the veteran has expressed no intent to 
appeal these claims, nor did he, and has repeatedly 
questioned why the increased rating claim for upper extremity 
neuropathy has been developed for appeal while the claim for 
peripheral neuropathy of the bilateral lower extremities 
which he intended to appeal and for which he clearly filed a 
timely NOD, was not developed for appeal.  
The statutory framework provides "very specific, sequential, 
procedural steps that must be carried out by a claimant and 
the [agency of original jurisdiction (AOJ)] before a claimant 
may secure 'appellate review' by the [Board]."  See Godfrey 
v. Brown, 7 Vet. App. 398, 409 (1995), citing Bernard v. 
Brown, 4 Vet. App. 384, 390 (1993).  38 U.S.C.A. § 7105(a) 
specifically requires that "[a]ppellate review will be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is furnished 
as prescribed in this section."  Hence, a claim for VA 
benefits is initially decided by the agency of original 
jurisdiction (AOJ) and appellate review of that decision is 
initiated by the timely filing of a notice of disagreement 
and completed by filing of a substantive appeal after a 
statement of the case is furnished.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.200, 20.201, 20.202; see also Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) (the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process).  The filing of a NOD is 
an administrative requirement which is not subject to waiver; 
in the absence of a timely filed NOD the claim of entitlement 
to increased evaluation for neuropathy of the upper 
extremities is not in appellate status before the Board.  

The claims of entitlement to service connection for 
hypertension and peripheral neuropathy of the lower 
extremities being remanded are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The preponderance of the evidence shows that the veteran's 
PTSD produces no more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, due to 
such symptoms as: depressed mood, anxiety, intrusive 
thoughts, irritability and chronic sleep impairment.




CONCLUSION OF LAW

The criteria for a schedular evaluation in excess of 30 
percent for service-connected PTSD have not been met for any 
portion of the appeal period (i.e., from the date of the 
claim on September 19, 2003).  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Following receipt of the veteran's September 2003 PTSD claim, 
the RO issued a duty to assist letters in September and 
December 2003 which advised the veteran of VA's duty to 
assist him to obtain evidence.  The letters advised the 
veteran that he should identify dates and locations of 
treatment and of medical evidence, lay statements, 
employments records, etc. which support his claim.  

Thereafter, the RO granted service connection and an 
evaluation of 30 percent for PTSD in a June 2004 rating 
decision, and the veteran disagreed with the assignment of 
this evaluation.  That disagreement gave rise to this appeal, 
and VA has issued a subsequent duty to assist letter in 
January 2006.  That VCAA letter discussed the duties and 
responsibilities of VA and the veteran as pertains to 
obtaining and providing evidence in support of the claim, but 
did not make specific reference to the relevant diagnostic 
code and criteria required for an increased evaluation for 
PTSD.  However, as part of the June 2004 rating decision 
providing the grant of a 30 percent evaluation for PTSD, the 
veteran was notified of the criteria for an evaluation in 
excess of 30 percent for PTSD.  Following his disagreement 
with the assigned evaluation, the veteran was provided with a 
May 2005 statement of the case (SOC) which set forth, in 
pertinent part, the complete text of 38 C.F.R. § 4.130, 
Diagnostic Code 9411, providing the criteria for schedular 
evaluations for PTSD.  Accordingly, the Board believes that 
the type of notice discussed in the case of Vazquez-Flores v. 
Peake, -- Vet. App. --, No. 05-0355, 2008 WL 239951 (Jan. 30, 
2008), has been provided for the veteran.  

In addition, the claim was readjudicated in a supplemental 
statement of the case (SSOC) issued in July 2006.  Prickett 
v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured 
failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).

There is no allegation from the claimant that he has any 
additional evidence in his possession, but not associated 
with the record, that is needed for a full and fair 
adjudication of the claim or that he is aware of any other 
evidence which might be relevant.  In fact, in March 2006, 
the veteran indicated that he had no additional evidence to 
present or identify in pursuit of his claim.  As to the claim 
for an increased evaluation for PTSD, the veteran has 
presented himself for evaluations in 2003, 2004 and 2005, and 
VA clinical records reflecting treatment for PTSD throughout 
the pendency of the appeal have been associated with the 
claims file.  Thus, the Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  This notice was provided for the veteran in March 2006.

Both the duty to assist the veteran and the duty to notify 
the veteran have been met.  Accordingly, the Board finds that 
there is no reasonable possibility that further assistance 
would aid the veteran in substantiating the claim and the 
veteran has not indicated that he has any additional evidence 
or information to provide in support of his claim.  Hence, no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Factual Background

The veteran's DD 214 indicates that he served with the United 
States Army with service in Vietnam from April 1969 to March 
1970.  His awards and decorations include a Vietnam Service 
Medal, Vietnam Campaign Medal and a Combat Infantryman Badge.  
The veteran filed his original service connection claim for 
PTSD in September 2003.

VA records show that the veteran underwent a psychology 
assessment in December 2003 at which time he reported serving 
in Vietnam in 1969 and 1970 in an armor unit.  He stated that 
he witnessed significant combat and gave a history of 
stressors including witnessing a friend commit suicide.  The 
veteran's documented symptoms included: difficulty sleeping; 
frequent nightmares; intrusive thoughts of Vietnam occurring 
daily; diminished interest in activities; irritability; 
difficulty concentrating; depressed mood; and past but not 
current occurrences of suicidal and/or homicidal thoughts.  
It was noted that the veteran had been married for 30 years 
and had 4 children and a few friends who were also Vietnam 
veterans.  

Mental status examination revealed that the veteran was well-
oriented with good grooming and hygiene.  Mood was euthymic 
and affect was appropriate.  Speech was clear, and thought 
process was logical and goal directed.  Judgment and insight 
appeared to be good.  The veteran denied having symptoms of 
psychosis or homicidal/suicidal ideation.  The examiner 
determined that the veteran met the diagnostic criteria for 
PTSD and diagnosed chronic, PTSD.  A GAF (Global Assessment 
of Functioning) score of 55 was assigned.  

VA medical records reflect that the veteran was receiving 
individual treatment from a psychologist in 2004.  

A VA PTSD examination was conducted in April 2004.  The 
veteran reported that his symptoms included: sleeplessness, 
nightmares, flashbacks and re-experiencing traumatic events.  
The veteran reported that he had been married for over thirty 
years and had a good relationship with his wife.  He also 
stated that he had several children and grandchildren whom he 
spent time with, without noting any problems with those 
relationships.  The veteran reported that he had recently 
significantly cut down on his drinking.  He stated that he 
did not have many social relationships or friends, but he 
still enjoyed hunting.  The report stated that the veteran 
had worked since 1970 for the Army Corps Engineers and 
planned to retire in 2004.  The veteran denied having 
problems in the workplace or significant legal problems and 
it was observed that he was able to hold a job.  

Mental status examination revealed that the veteran was well 
oriented and cooperative.  Mood was described as anxious and 
affect was restricted.  Thought process was coherent and goal 
directed with no loose associations.  The veteran denied 
having any suicidal or homicidal thoughts, or visual/auditory 
hallucinations.  Hygiene was described as fair and the 
examiner commented that the veteran was able to take care of 
the basic activities of daily living.  There was no 
indication of short or long term memory loss.  No obsessive 
or ritualistic behavior was noted.  Speech was coherent and 
logical.  The veteran denied having any recent panic attacks, 
or problems with impulse control, but indicated that he 
experienced occasional sleeplessness and anxiety.  Chronic 
PTSD was diagnosed and a GAF score of 41 to 50 was assigned.  
The examiner explained that the GAF score was given based on 
the veteran's problems with sleep and intrusive thoughts or 
war and lack of social interaction.  It was also explained 
that the PTSD symptoms were not secondary to substance abuse.

In a June 2004 rating action, the RO established service 
connection for PTSD and assigned a 30 percent evaluation for 
that disability, effective from September 19, 2003, the date 
of the original claim.  

VA records include an entry dated in December 2004 indicating 
that the veteran was excited about his impending retirement 
and planned to get involved in auto racing with his son.  The 
veteran reported that months earlier he had been involved in 
an incident at work where he became angry with a co-worker 
and advanced on him with violent intentions, but nothing came 
of it and no further incidents occurred.  A March 2005 record 
indicated that retirement was going well and the veteran was 
spending time with his wife doing chores and leisure 
activities.  The notes indicated that mood and anxiety had 
significantly improved due to mitigation of external stress 
since retirement.  

A VA individual psychology treatment record dated in May 2005 
indicates that the veteran was feeling happy and relaxed 
since retiring and had given up drinking which was helping 
his mood.  It was noted that he was closer to his family and 
was more patient with the children and grand-children.  It 
was noted that he was spending time with a friend and gotten 
re-involved in racing.  The veteran stated that intrusive 
thoughts and nightmares did not bother him the way they used 
to.  The examined noted significant improvement in mood, 
anxiety, relationships and re-experiencing symptoms.  The 
psychologist stated that the veteran had shown maintained 
improvement significant enough to reduce therapeutic contact 
to maintenance.  It was planned that the veteran would not 
return for 6 months.

A VA PTSD examination was conducted in September 2005.  The 
veteran complained of flashbacks, sleeplessness, nervousness 
and anxiety particularly in crowds and when driving in 
unfamiliar areas.  It was noted that he had last been seen by 
VA in May 2005.  It was noted that the veteran had retired in 
December 2004 after working at the same place for 34 years.  
The report also stated that the veteran had been married for 
32 years and reported no significant family problems.  

Mental status examination revealed that the veteran was well 
oriented and well-groomed.  Mood was described as dysphoric 
and affect was restricted.  The veteran denied having any 
suicidal or homicidal thoughts.  There was no indication of 
short or long term memory loss, although he complained of 
short-term memory loss.  The veteran did report having some 
obsessive and ritualistic behavior, including dwelling on 
Vietnam and being overly safety conscious.  Speech was 
coherent and goal directed.  The veteran reported having 
severe anxiety, especially upon leaving the house and going 
to an unfamiliar area.  He denied having problems with 
impulse control and stated that taking Paxil helped this.  
There were no delusions or hallucinations.  Severe sleep 
problems, with associated flashbacks and nightmares were 
reported.  Chronic PTSD was diagnosed and a GAF score of 45-
50 was assigned.

In January 2006, the veteran indicated that a former co-
worker who had been fired was threatening him and that he had 
started carrying a pistol and felt that he might become 
violent.  He also reported taking increased dosage of 
medication for anxiety.

The veteran was seen for a VA psychology session in April 
2006 at which time the veteran's primary symptoms were 
identified as distressing memories, anxiety and alcohol 
abuse.  

Legal Analysis

The veteran contends that the severity of his service-
connected PTSD has increased warranting an evaluation in 
excess of the 30 percent evaluation currently assigned.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

The veteran's disability due to service-connected PTSD is 
evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  
Under the general rating formula for mental disorders, which 
became effective prior to the veteran's claim for service 
connection, a 30 percent disability evaluation is warranted 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation envisions occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 

A 70 percent evaluation envisions occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent schedular evaluation is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss of 
names of close relatives, own occupation, or own name.  Id.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

According to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV), which VA has adopted, under 38 C.F.R. §§ 
4.125 and 4.130, a GAF score of 51 to 60 indicates moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates 
serious symptoms or a serious impairment in social, 
occupational, or school functioning.  Scores ranging from 31 
to 40 reflect some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school).  A score from 21 
to 30 is indicative of behavior which is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment or inability to 
function in almost all areas.  Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 
(1996).

The evidence establishes that consistently since the veteran 
filed his claim in 2003 steady symptoms of sleeplessness, 
nightmares, intrusive thoughts of the Vietnam, and anxiety 
have manifested, all of which are consistent with the 
criteria warranting the currently assigned 30 percent 
evaluation.  The Board observes that these symptoms have 
remained constant problems since that time.  In addition, 
from September 2003 forward and particularly since the 
veteran's retirement in December 2004, occupational and 
social impairment has been most consistent with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks consistent with a 30 
percent evaluation; without evidence of occupational and 
social impairment with reduced reliability and productivity 
(50 percent).

Concerning social functioning, the evidence dated from 2003 
forward reflects that the veteran has a very stable family 
situation.  He has been married for over 32 years and has a 
good relationship with his wife, children and grandchildren.  
The September 2005 examination report revealed no significant 
family related problems.  The medical records document that 
he is involved in auto racing with his son, hunting and 
spends time with at least one friend.  A May 2005 record 
documents that the veteran was feeling happy and relaxed 
since retiring and had given up drinking which was helping 
his mood.  At that time, it was noted that he was closer to 
his family and was more patient with the children and grand-
children and that he was spending time with a friend and 
gotten re-involved in racing.

With regard to industrial functioning, the record shows that 
the veteran had a steady job for over 30 years with the Army 
Corps of Engineers and indicated that he retired from that 
job in December 2004.  Despite the veteran's assertions, 
there is no indication that PTSD symptomatology was a major 
factor in his decision to retire.  Aside from a minor 
incident in 2004, it does not appear that the veteran had any 
significant problems on the job.  The record reflects that 
the veteran was enjoying his retirement and felt much more 
relaxed as a result.  Although, in May 2005 the veteran 
contended that his condition was deteriorating, the evidence 
clearly does not support this contention.  In fact, a VA 
record dated in May 2005 record specifically reveals that the 
veteran stated that intrusive thoughts and nightmares did not 
bother him the way they used to.  At that time, the examiner 
noted significant improvement in mood, anxiety, relationships 
and re-experiencing symptoms.  The psychologist stated that 
the veteran had shown maintained improvement significant 
enough to reduce therapeutic contact to maintenance and it 
was planned that the veteran would not return for 6 months.

The Board notes that in early 2006 the veteran expressed 
concern for his safety and anxiety over the fact that a 
former co-worker who had been fired was threatening him.  
However, the Board notes that this event, which is 
situational and it appears at this point has resolved without 
incident, has essentially no relationship to the veteran's 
PTSD except possibly to increase anxiety and symptomatology 
on a short term basis.  It is clear from the clinical records 
that prior to this incident, the veteran's PTSD 
symptomatology had improved markedly and there is no 
indication in the clinical records that this event or any 
other occurrence resulted in a significant chronic increase 
PTSD symptomatology, consistent with the assignment of a 50 
percent evaluation.  
Significantly, from 2003 forward, the clinical evidence 
contains mention of many of the enumerated criteria 
consistent with assignment of a 30 percent evaluation 
including: documentation of symptoms of depressed mood, 
anxiety, sleep impairment, and complaints of mild memory loss 
without objective evidence of this.  

In contrast, the evidence dated from 2003 forward fails to 
show nearly all of the enumerated criteria warranting the 
assignment of a 50 percent evaluation.  In this regard, upon 
several VA PTSD evaluations conducted between 2003 and 2006, 
the record contains no documented evidence of flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short-and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or, 
as previously discussed, difficulty in establishing and 
maintaining effective work and social relationships.  
Moreover, the behavior described by the veteran during his 
2005 VA examination, essentially dwelling on Vietnam and 
being overly safety conscious, is not indicative of or 
consistent with ritualistic or obsessive behavior which 
interferes with the veteran's routine activities. 

The Board observes that GAF scores ranging from 41 to 55, 
representing moderate to serious symptoms or moderate to 
serious impairment in social, occupational, or school 
functioning have been assigned from 2003 to 2005.  While not 
determinative, a GAF score is probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  However, VA must assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  So while the veteran's GAF 
scores are a factor to consider in evaluating the severity of 
his PTSD, they are not the sole determinative factor and 
significantly are not an enumerated part of the rating 
criteria.  In this case, overall, the totality of evidence, 
since he was granted service connection for PTSD, reflects 
that the veteran's PTSD symptoms have been consistent with 
the criteria described for the assignment of a 30 percent 
evaluation for PTSD as manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, commensurate with a 30 percent rating.

The Board concludes that the criteria for a rating in excess 
of 30 percent for PTSD have not been met at any time during 
the course of the appeal period.  See 38 C.F.R. § 4.130, DC 
9411, supra; Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).  The Board finds that the preponderance of 
the evidence is against the veteran's claim for an increased 
rating for PTSD.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to a rating in excess of 30 percent for PTSD is 
denied.


REMAND

With respect to the veteran's service connection claims for 
hypertension and for bilateral peripheral neuropathy of the 
lower extremities, additional development, both evidentiary 
and administrative, is warranted.

The veteran has claimed entitlement to service connection for 
hypertension, secondary to service-connected diabetes 
mellitus type II.  The Board observes that there has been a 
change in the law as affects claims bought on a secondary 
basis under 38 C.F.R. § 3.310.  Service connection may be 
granted for disability that is proximately due to, the result 
of, or aggravated by, a service-connected disability. 38 
C.F.R. § 3.310(a) (2006); Allen v. Brown, 7 Vet. App. 439 
(1995).  The provisions of 38 C.F.R. § 3.310 were amended, 
effective from October 10, 2006; the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995)

In conjunction with adjudicating the hypertension claim, the 
RO sought a medical opinion from a rating board physician 
which was provided in June 2004.  The physician opined that 
hypertension was not secondary to diabetes, as hypertension 
existed long before diabetes.  While addressing causation, 
that opinion failed to address the question and possibility 
of aggravation.  Accordingly, the Board believes that 
additional development is warranted and points out that to 
date, the veteran has not been afforded a VA examination.  

In this regard, under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), the Court held that in disability compensation 
(service connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  The Board believes that as to 
the hypertension claim, inasmuch as all matters pertinent to 
the possible theories of entitlement have not been addressed, 
an examination is deemed to be necessary under McLendon.  See 
also 38 U.S.C.A. §5103A(d)(2).

The Board also observes that the veteran has reported 
receiving treatment for hypertension during his first post-
service year, but no records documenting such treatment are 
on file.  In a December 2003 statement, veteran reported that 
he had been on medication since 1970 for hypertension and 
stated that his doctor at that time had since retired from 
practice and had died years previously.  The veteran then 
went on to say that Dr. R R. was the doctor who first 
diagnosed hypertension and put the veteran on medication 
shortly after he came out of the Army.  The veteran should be 
asked if he has these medical records or if there is any 
possible way to obtain them.  

Pertaining to the service connection claim for bilateral 
peripheral neuropathy of the lower extremities, the Board 
observes that this claim was denied in a July 2004 rating 
decision.  The veteran filed a timely NOD as to the denial of 
that claim in July 2004.  To date, however, the RO has not 
issued him an SOC with respect to this claim.  Under these 
circumstances, the Board has no discretion and is obliged to 
remand this issue to the RO for the issuance of an SOC.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland 
v. Gober, 10 Vet. App. 433, 436 (1997).  However, this claim 
will be returned to the Board after issuance of the SOC only 
if perfected by the filing of a timely substantive appeal.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be requested to 
provide any additional evidence in 
support of his claim service connection 
claim for hypertension.  He has 
maintained that he received treatment for 
hypertension during the first post-
service year.  A duty to assist letter 
should be issued to the veteran 
requesting him to send any medical 
records in his possession or in the 
alternative to specifically identify any 
treatment which document treatment for 
hypertension during the first post-
service year or shortly thereafter, or 
which support his contention that 
hypertension was caused or aggravated by 
diabetes.

2.  Schedule the veteran for an 
appropriate VA examination to determine 
the onset and/or etiology of claimed 
hypertension.  All diagnoses should be 
noted and all necessary tests should be 
performed.  The claims folder must be 
reviewed and the examiner should indicate 
in the report that such review occurred.  
The rationale for any opinion expressed 
should be provided in a legible report.  
The examiner is requested to state 
whether (a) hypertension manifested in 
service or during the first post-service 
year; (b) it is at least as likely as not 
that currently diagnosed hypertension is 
causally related to active service, or 
proximately due to service-connected 
diabetes mellitus.  

If hypertension is not found to be 
proximately due to diabetes mellitus, the 
examiner should state whether it is at 
least as likely as not that it has been 
aggravated by diabetes mellitus.  If so, 
the percentage of disability attributable 
to such aggravation should be noted, and 
a pre-aggravation baseline level of 
disability as compared to current level 
of disability should be established, to 
the extent possible.  

3.  Then, the AMC should readjudicate the 
hypertension claim to include 
consideration of the provisions of 
38 C.F.R. §§ 3.307, 3.309, 3.310 and the 
Allen case.  If the benefit sought on 
appeal is not granted, the AMC should 
issue the veteran and his representative 
a supplemental statement of the case and 
provide the veteran an opportunity to 
respond.

4.  Provide the veteran with a statement 
of the case as to the service connection 
claim for peripheral neuropathy of the 
bilateral lower extremities which was 
adjudicated in June 2004.  The veteran 
should be informed that he must file a 
timely and adequate substantive appeal in 
order to perfect an appeal of this issue 
to the Board.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b).  If a timely 
substantive appeal is not filed, the 
claim should not be certified to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


